Citation Nr: 1818693	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Attorney, J. Michael Woods




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the U.S. Navy from May 1989 to March 2005.

The matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which denied the Veteran's claims for a left knee disorder and a right knee disorder as the evidence submitted was not new and material.  Jurisdiction now lies with the RO in St. Petersburg, Florida.

These issues were previously before the Board in February 2008.  In February 2008, the Board remanded the Veteran's claims for entitlement to service connection for a left knee disability and entitlement to service connection for a right knee disability to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the AMC returned the case to the Board for appellate review.  In November 2008, the Board denied the Veteran's claims for entitlement to service connection for bilateral knee disability.

The Veteran testified before a Decision Review Officer in February 2006 and at a Travel Board hearing before a Veterans Law Judge in September 2007.  Transcripts from these hearings are associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for a left knee disorder and entitlement to service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2008 Board decision, the Board denied the Veteran's service connection claim for a left knee disorder.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

2.  In a November 2008 Board decision, the Board denied the Veteran's service connection claim for a right knee disorder.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

3.  The evidence received since the November 2008 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for a left knee disorder.

4.  The evidence received since the November 2008 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for a right knee disorder.




CONCLUSIONS OF LAW

1.  The November 2008 Board decision that denied the Veteran's service connection claim for a left knee disorder is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103 (2017).

2.  The November 2008 Board decision that denied the Veteran's service connection claim for a right knee disorder is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103 (2017).

3.  The evidence received since the November 2008 Board decision is new and material, and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

4.  The evidence received since the November 2008 Board decision is new and material, and the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

With respect to the Veteran's claims for service connection for a left and right knee disorder, since the final November 2008 Board decision, the Board has received additional evidence regarding the Veteran's claims for service connection for a left and right knee disorder, including VA treatment records.  This evidence is new and material because it was not of record at the time of the final Board decision in November 2008, and indicates that the Veteran has a diagnosis of bilateral knee osteoarthritis.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claims of entitlement to service connection for a left and right knee disorder.  See Shade, 24 Vet. App. 110. 



ORDER

The Veteran's service connection claim for a left knee disorder is reopened.

The Veteran's service connection claim for a right knee disorder is reopened.


REMAND

With respect to the Veteran's service connection claims for a left and right knee disorder, the Veteran reports that he began having knee problems while in service.  The Veteran's service treatment records reflect that the Veteran complained of bilateral knee pain in October and November 2001.  His service treatment records reflect that he was prescribed ice and analgesics.  At the time of the Veteran's VA examination of his knees in December 2004, the examiner determined that there was no knee pathology upon which to render a diagnosis.  Furthermore, as indicated in the Board's November 2008 decision, VA Medical Center Newington clinical notes dated from May 2005 to March 2008 did not indicate evidence of treatment for knee pain or diagnoses of knee disorders.  However, recently submitted VA treatment records reflect that the Veteran has a current diagnosis of bilateral knee osteoarthritis.  See December 2014 Rheumatology Resident Clinic Note.  As there is insufficient evidence for the Board to reach a determination on this issue, a VA examination and medical opinion should be obtained.  See McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disorder and left knee disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Medical Center in Newington, Connecticut.

2.  Then, schedule a VA examination to determine the nature and etiology of any left or right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should clearly identify all current right and left knee disorders.  The examiner should specifically indicate whether the Veteran has bilateral knee osteoarthritis.  If not, the examiner should address the prior diagnosis of record and explain why such a diagnosis is not warranted.

For each diagnosed left and/or right knee disorder, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during active service or is otherwise related to active service.

Regardless of the conclusions reached, the examiner should address the Veteran's complaint of bilateral knee pain in October and November 2001.

3.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtaining additional VA examinations and/or medical opinions, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


